Citation Nr: 1512368	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 50 percent rating for PTSD.  In February 2013, the RO assigned an increased rating of 70 percent for PTSD, effective January 6, 2010, the date of the claim for increase.  

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that his PTSD is more severe than is reflected by his current 70 percent rating.  He was last examined by VA to assess the severity of this disability in December 2011, over three years ago.  Accordingly, the Board finds that a contemporaneous examination to assess the current severity of his PTSD is necessary.  

Further, the record shows VA treatment records through October 2012.  If the Veteran has continued to seek psychiatric treatment, updated records of such treatment are pertinent to his claim and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated records of any and all VA or private treatment that has not been associated with the record on appeal.

2.  Then arrange for an examination of the Veteran to determine the current severity of his service-connected PTSD.  The entire record (to include this remand) must be reviewed by the examiner in connection with the examination.  The examiner should provide findings regarding all related psychiatric symptoms and describe the severity of these symptoms.  

The examiner should also furnish an opinion as to whether the Veteran's psychiatric disability, in and of itself, precludes "substantially gainful" employment.  The examiner should describe the Veteran's functional and industrial impairment from his service-connected psychiatric disability, and with consideration of the Veteran's educational background and occupational history (the Veteran retired in 2003 as a police officer), furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of employment he would be able to participate in from a medical standpoint, if any.  The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience.

A complete rationale for all opinions must be provided. 

3.  If the medical opinion provided in response to the question posed in #2 (above) is that the Veteran's service-connected psychiatric disability did not (of itself) preclude "substantially gainful" employment, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record, the counselor should offer an opinion regarding the effect the Veteran's service-connected PTSD had on his employability, considering his education and occupational experience as a police officer, but not the effects of age and any nonservice-connected disabilities. 

The consulting vocational specialist should opine whether the Veteran's service-connected disability precludes him from participating in any substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disability (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disability.  Further, the consultant should provide an opinion as to whether rehabilitation services would be available to the Veteran with regard to any vocation for which he has the necessary educational skills and background to pursue and for which his mental condition enables him to permit training. 

The VA vocational counselor should provide rationale for the opinion offered.

4.  Thereafter, review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







